                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                                                                   JS-6
                                   CIVIL MINUTES – GENERAL


 Case No.       EDCV 18-02226-CJC (SHKx)                           Date      December 11, 2018
 Title          James Rutherford v. Carnitas Express, et al


PRESENT:

            HONORABLE CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE

         Melissa Kunig                                            Not Reported
         Deputy Clerk                                             Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:                    ATTORNEYS PRESENT FOR DEFENDANT:

         None Present                                             None Present

PROCEEDINGS:           (IN CHAMBERS) ORDER DISMISSING ACTION ON NOTICE OF
                       SETTLEMENT



       The Court, having been advised that this action has been settled by a Notice of
Settlement [13], hereby orders this action dismissed without prejudice. The Court hereby
orders all proceedings in the case vacated and taken off calendar.

      In light of the Notice of Settlement, the Court further orders the Order to Show Cause [12]
issued on December 10, 2018 discharged.

       The Court retains jurisdiction for thirty (30) days to vacate this order and to reopen the
action upon showing of good cause that the settlement has not been completed. This order
shall not prejudice any party in this action.




                                                                                   -   :      -
                                                  Initials of Deputy Clerk   mku




CV-90 (06/04)                           CIVIL MINUTES - GENERAL                            Page 1 of 1
